Title: To George Washington from Major General Nathanael Greene, 24 March 1777
From: Greene, Nathanael
To: Washington, George



Dear Sir
Philadelphia [24] March 1777

I receivd your letter of the 21st I was with a Committee of Congress who had the business of the Cartel and other matters under consideration when your Excellencies letter was deliverd me—I had explaind the matter fully to the Congress & Committee I was two hours before the former and two Evenings with the latter—I believe the business of the Cartel will be settled agreeable to your wishes—that is, General How acknowledgeing General Lee a prisoner of War and holding him subject to exchange when ever we have an Equivalent to offer—the full execution of the old Cartel to take place—as your Excellency & General How can agree—with full powers to annex such further conditions as may be thought necessary to promote the comfort & happiness of the unfortunate.
I explaind fully the State of the Army to the Congress—but I fear they can do but little more than has been done—there has gone from this City about 700 men within a Week past a thousand more will be ready in eight or ten days—The Congress have wrote to Governor Johnson to forward the Maryland Troops and to the Governor of the three lower Counties—the Maryland Delagates which arrivd in Town last Night said their Regimts are above half full upon an Average—It is reported with some degree of confidence that the Nine North Carolina Regiments are on their march this side of Virgina—but I have no sufficient foundation for the Report to give full credit to it.
I believe the Congress thinks the alterations of the rout of the Massachusets

Troops exceeding judicious—I explaind to the House your Excellency’s Ideas of the next Campaign—it appeard to be new to them—however they readily admited the probability from the reasons offerd—I yesterday went to View the forts & fortification below the City—I think them quite insufficient for the purpose without a very strong opposition—I have road round the City and up the Scuylkill and give it as my Oppinion that it cannot be fortified to advantage—The approaches may be made so many ways that it would take a greater number of Troops to defend the Works—than would be prudent to have shut up in the City—However I think an advantageous line may be drawn from the Schuylkill to the Delaware—begining at Morris Seat on the Schuylkill & runing from thence to Shippens Hubleys & Dickasons Country Seat over to the Delaware—these posts would be elligible upon the Enemies geting possession of the City.
Inclosd is a return of the situation of the Quarter Master Generals department the Waggons spare Carriages & so not mentiond in the return are in great forwardness General Mifflin informs.
Col. Flours returnd yesterday from Carlille the place for the Laboratory. he has contracted for the Ground provided materials & orderd the necessary buildings to be erectd as soon as possible—There is cast at this place one 12 lb., two Sixes & Two five inch Howitzers—that are good—they will continue to cast about two a Week. Col. Flowers is makeing out a return of the State of his department if he compleats it before this letter goes, I shall inclose it. I am told by the Congress the pay and establishmt for the light Horse is compleated and forwarded.
I have impressed upon the Congress in the strongest manner I was capable the necessity of keeping the pay master fully supplied with Cash—the House requested the estimates—I told them I could not furnish any but the demand would be great—at the opening the Campaign to pay off the old reareages & satisfy the new demands.
There is so much deliberation and waste of time in the execution of business before this Assembly that my patience is almost exhausted. I cannot get the resolve respecting the Cartel past so soon as I want it I know your delicate Situation and the Anxiety you must be under.
I think it is uncertain yet whether General Gates will serve as Adjutant General—I have directed General Fermoy to repair to Camp—What measures the Congress will take respecting the rank of General Officers appointed by the States I cannot pretend to say—the subject has been fully explaind to them and the injury that may arise from things continueing in their present situation.
Colonel Cox is gone out of Town—whether he will accept the appointment of Commisary of Prisoners or not—I cannot tell—I shall write him upon the subject.

A Brigg arrivd this day from Nantz her Cargo consists of 272 Chests of Arms containing Six thousand Eight hundred muskets Sixty Chests of which not being prouved—the Capt. sais he cannot so fully engage for their goodness—but the remaining 212 Chests are very fine provd Arms—Also 1500 excellent double bridled Gun Locks—When this Vessel left France there were great preparations in that Kingdom & Spain for war—which was expected to be general through out Europe.
Another Vessel has Just past up the River from Hispanolea—deep Laded her Cargo unknown.
Major Conner by land from Charles Town S. Carolina advises of a Ship belonging to that State arriving there 8 Days before he left that place with a number of Arms Ammunition &c. & 12 brass Cannon from France.
Nothing could have happend more seasonable than these Arms as the Congress have none in Store—Colo. Flours has about four thousand out of repair—and about 400 that are fit for use—The secret Committee have given me to understand that a large quantity of Arms Ammunition & brass Cannon are dayly expected.
I shall stay to day & tomorrow in Town and then set off for Camp unless I am detaind by the Congress. I am with the greatest respect your Excellencies most Obedient & very Humble Servant

Nathl Greene

